Citation Nr: 1523557	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Buffalo, New York




THE ISSUE

Entitlement to restoration of six full months of education entitlement under 38 U.S.C.A.Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) deducted for six License and Certification (LAC) tests administered on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, respectively.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to January 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Buffalo, New York Department of Veterans Affairs (VA) Educational Center.


FINDINGS OF FACT

The Veteran took six Certified Public Accountant LAC tests (on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012); he was reimbursed test fees of $195.35, $176.25, $195.35, $176.25, $195.35, and $195.35, respectively, for those tests, amounting to a total of $1,133.90 reimbursed, and was charged one full month of education entitlement for each LAC test, amounting to a total of six full months charged.


CONCLUSION OF LAW

The deduction of six full months of education entitlement for the six LAC tests administered on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, was improper; restoration of the six full months of education entitlement deducted is warranted.  38 U.S.C.A. § 3315 (West 2014); 38 C.F.R. §§ 21.9560, 21.9665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision here, any deficiency in notice or assistance is harmless error.

Legal Criteria, Factual Background, and Analysis

The educational assistance program under Chapter 33 (Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.  A Veteran who is entitled to educational assistance under Chapter 33 is entitled to receive a reimbursement of the lesser of $2,000 or the fee charged for taking LAC tests.  See 38 U.S.C.A. § 3315; see also 38 C.F.R. § 21.9665.  VA will not make a charge against an individual's entitlement for an approved LAC test as provided under 38 C.F.R. § 21.9665.  See 38 C.F.R. § 21.9560(d)(1).

Effective August 1, 2011, an individual may receive reimbursement for more than one LAC test, if the test is taken on or after August 1, 2011.  There is no limit to the number of tests a Veteran may take or the number of times a Veteran may take the same test.  For tests taken on or after August 1, 2011, the charge against an individual's entitlement under Chapter 33 for payment for a LAC test is determined at the rate of one month (rounded to the nearest whole month) for each amount paid that equals: (1) $1,460 for the academic year beginning August 1, 2011; or (2) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1, as increased by the percentage increase equal to the most recent percentage increase determined under 38 U.S.C.A. § 3015(h).  See 38 U.S.C.A. § 3315.

The Veteran took six Certified Public Accountant LAC tests on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, respectively.  Pursuant to a January 2013 decision, the Veteran was reimbursed test fees of $195.35, $176.25, $195.35, $176.25, $195.35, and $195.35, amounting to a total of $1,133.90 reimbursed, and was charged one full month of education entitlement for each LAC test, amounting to a total of six full months charged.

The Veteran contends that he should not have been charged one full month of entitlement for each of the LAC tests he took on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, respectively.  In his April 2013 notice of disagreement and August 2013 VA Form 9, he argued that the law was improperly applied, because none of the test amounts reimbursed had amounted to at least $1,460.

As outlined above, the applicable law indicates that an applicant's entitlement under Chapter 33 should not be charged against for payment for a LAC test unless the amount of reimbursement for such test is equivalent to or greater than the monthly education benefits rate for the applicable academic year.  In this case, the academic year in question is 2011 for the tests taken by the Veteran on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, and July 5, 2012, and the academic year in question is 2012 for the test taken by the Veteran on August 14, 2012.  Therefore, the Veteran's tests would have had to cost $1,460 (during academic year 2011) or slightly greater than $1,460 (during academic year 2012) before a charge against his education entitlement would have been appropriate.

After a review of all of the evidence, the Board finds that the Veteran was properly reimbursed test fees in the amounts of $195.35, $176.25, $195.35, $176.25, $195.35, and $195.35 (for a total of $1,133.90) for the six LAC tests he took on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, respectively, but was improperly charged a full month of education entitlement per test.  Pursuant to the provisions of 38 U.S.C.A. § 3315, and given that none of the test amounts reimbursed to the Veteran (or the aggregate amount reimbursed for all such tests) had amounted to at least $1,460, the award of reimbursed test fees should have had no effect on his education entitlement.  Accordingly, the Board finds that restoration to the Veteran of the six full months of education entitlement deducted is warranted.






ORDER

The appeal seeking restoration of the six full months of the Veteran's education entitlement under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) deducted for six LAC tests administered on April 27, 2012, May 11, 2012, May 23, 2012, June 5, 2012, July 5, 2012, and August 14, 2012, is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


